 
 
I 
108th CONGRESS 2d Session 
H. R. 4701 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Nadler (for himself, Mr. Frank of Massachusetts, Ms. Baldwin, Mr. Kennedy of Rhode Island, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide for entitlement to dependents’ and survivors’ benefits under the old-age, survivors, and disability insurance program under title II of the Social Security Act based on permanent partnership as well as marriage. 
 
 
1.Short titleThis Act may be cited as the Equal Access to Social Security Act of 2004. 
2.Definitions Relating to Permanent Partnership 
(a)In generalSection 216 of the Social Security Act (42 U.S.C. 416) is amended by adding at the end the following new subsection: 
 
(m)Definitions relating to permanent partnership 
(1)The term permanent partnership means a committed, intimate relationship between 2 individuals who have attained 18 years of age, in any case in which— 
(A)each such individual intends a lifelong commitment to the other, 
(B)such individuals are financially interdependent, 
(C)such individuals are unable to contract with each other a marriage cognizable under this title, 
(D)each such individual is not a first, second, or third degree blood relation of the other individual, and 
(E)each such individual is neither married to, nor in a relationship described in the preceding provisions of this paragraph with, any third individual. 
(2)The term permanent partner means, in connection with any other individual (hereinafter referred to as the other party), any individual who is in a permanent partnership with such other party, but only if such individual— 
(A)is also a parent of such other party’s son or daughter, 
(B)was in a permanent partnership with such other party for a period of not less than one year immediately preceding the day on which such individual’s application is filed, or 
(C)in the month prior to the month during which such permanent partnership commenced— 
(i)was entitled to, or on application therefor and attainment of age 62 in such prior month would have been entitled to, benefits under subsection (b), (c), (e), (f), or (h) of section 202, 
(ii)had attained age 18 and was entitled to, or on application therefor would have been entitled to, benefits under subsection (d) of such section (subject, however, to section 202(s)), or 
(iii)was entitled to, or upon application therefor and attainment of the required age (if any) would have been entitled to, a widow’s, widower’s, child’s (after attainment of age 18), or parent’s insurance annuity under section 2 of the Railroad Retirement Act of 1974. For purposes of subparagraph (B), an individual shall be deemed to have been in a permanent partnership with the other party for a period of one year throughout the month in which occurs the first anniversary of the commencement of such permanent partnership. 
(3)The term surviving permanent partner means, in connection with any other individual (hereinafter in this paragraph referred to as the other party), an individual who is the surviving permanent partner of such other party, but only if— 
(A)such individual is a parent of such other party’s son or daughter, 
(B)such individual legally adopted such other party’s son or daughter while such individual was in a permanent partnership with such other party and while such son or daughter was under the age of 18, 
(C)such other party legally adopted such individual’s son or daughter while such individual was in a permanent partnership with such other party and while such son or daughter was under the age of 18, 
(D)such individual was in a permanent partnership with such other party at the time both of them legally adopted a child under the age of 18, 
(E)as of the date of the death of such other party, such individual had been living with a child of such other party for a period of at least 1 year which began before such child attained the age of 18, or such other party had been living with a child of such individual for at least such 1-year period, 
(F)such individual was in a permanent partnership with such other party for a period of not less than 9 months immediately prior to the day on which such other party died, or 
(G)in the month prior to the month in which the permanent partnership commenced— 
(i)such individual was entitled to, or on application therefor and attainment of age 62 in such prior month would have been entitled to, benefits under subsection (b), (c), (e), (f), or (h) of section 202, 
(ii)such individual had attained age 18 and was entitled to, or on application therefor would have been entitled to, benefits under subsection (d) of such section (subject, however, to section 202(s)), or 
(iii)such individual was entitled to, or upon application therefor and attainment of the required age (if any) would have been entitled to, a widow’s, widower’s, child’s (after attainment of age 18), or parent’s insurance annuity under section 2 of the Railroad Retirement Act of 1974. 
(4)The term former permanent partner means, in connection with any other individual, an individual who has been in a permanent partnership with such other individual, in any case in which either individual who was a party to such permanent partnership has certified to the Commissioner, in accordance with regulations issued under subsection (h)(1)(C)(ii), that such permanent partnership has terminated other than by reason of death, but only if such individuals have been in a permanent partnership for a period of 10 years immediately before the date of the termination of the partnership, as determined under such regulations. For purposes of subparagraph (C) of subsections (b)(1) and (c)(1) of section 202, a former permanent partner in connection with a terminated permanent partnership shall be deemed not to be in such permanent partnership throughout the month in which the permanent partnership terminates. 
(5)The term surviving former permanent partner means, in connection with any other individual, an individual— 
(A)who was in a permanent partnership with such other individual, in any case in which either individual who was a party to such permanent partnership has certified to the Commissioner, in accordance with regulations issued under subsection (h)(1)(C)(ii), that such permanent partnership has terminated other than by reason of death, and 
(B)who has died, but only if such individuals had been in a permanent partnership for a period of 10 years immediately before the date of the termination of the partnership, as determined under such regulations. 
(6)The term surviving former permanent partner parent means, in connection with any other individual, an individual who was in a permanent partnership with such other individual, in any case in which either individual who was a party to such permanent partnership certified to the Commissioner, in accordance with regulations issued under subsection (h)(1)(C)(ii), that such permanent partnership terminated other than by reason of death, and, subsequent to such certification, such other individual died, but only if— 
(A)the surviving individual is the mother or father of the son or daughter of the deceased individual, 
(B)the surviving individual legally adopted the son or daughter of the deceased individual while both individuals were in the permanent partnership and while such son or daughter was under the age of 18, 
(C)the deceased individual legally adopted the son or daughter of the surviving individual while both individuals were in the permanent partnership and while such son or daughter was under the age of 18, 
(D)the surviving individual was in the permanent partnership with the deceased individual at the time both of them legally adopted a child under the age of 18, or 
(E)as of the date of the death of such the deceased individual, the surviving individual had been living with a child of the deceased individual for a period of at least a 1-year which began before such child attained the age of 18, or the deceased individual had been living with a child of the surviving individual for at least such 1-year period. 
(i)was entitled to, or on application therefor and attainment of age 62 in such prior month would have been entitled to, benefits under subsection (b), (c), (e), (f), or (h) of section 202, 
(ii)had attained age 18 and was entitled to, or on application therefor would have been entitled to, benefits under subsection (d) of such section (subject, however, to section 202(s)), or 
(iii)was entitled to, or upon application therefor and attainment of the required age (if any) would have been entitled to, a widow’s, widower’s, child’s (after attainment of age 18), or parent’s insurance annuity under section 2 of the Railroad Retirement Act of 1974.  . 
(b)Conforming amendment to definition of childSection 216(e) of such Act (42 U.S.C. 416(e)) is amended by adding at the end the following new sentence: For purposes of this title, the child of an individual’s permanent partner who has not been legally adopted by such individual shall be treated as a stepchild of such individual.. 
3.Determination of permanent partner statusSection 216(h)(1) of the Social Security Act (42 U.S.C. 416(h)(1)) is amended— 
(1)in subparagraph (B)(iii), by inserting or permanent partnership after marriage; 
(2)in subparagraph (B)(iv), by inserting or previous permanent partnership after previous marriage each place it appears in subclause (I), and by inserting or purported permanent partnership after purported marriage in subclause (II); and 
(3)by adding at the end the following new subparagraphs: 
 
(C) 
(i)An applicant is the permanent partner or surviving permanent partner of a fully or currently insured individual for purposes of this title if the Commissioner of Social Security finds that such applicant and such insured individual were validly members of a permanent partnership at the time such applicant files such application or, if such insured individual is dead, at the time he died. 
(ii)Any 2 individuals shall not be treated as being in a permanent partnership with each other unless there is in effect, in accordance with regulations which shall be prescribed by the Commissioner, a written certification made by both such individuals to the Commissioner of the existence of such permanent partnership. A certification made to the Commissioner under this clause shall remain in effect until the earlier of the date of the death of either such individual or the date of a certification made by both such individuals, in accordance with such regulations, indicating that such relationship has terminated other than by reason of death or, if earlier, the date on which the Commissioner otherwise determines that such permanent partnership has terminated. 
(D) 
(i)In any case where under subparagraph (C) an applicant is not the permanent partner or surviving permanent partner of a fully or currently insured individual, or where under paragraph (2), (3), (4), or (5) of subsection (m) such applicant is not the permanent partner, former permanent partner, surviving permanent partner, or surviving former permanent partner of such individual, but it is established to the satisfaction of the Commissioner of Social Security that such applicant in good faith entered into an arrangement with such individual resulting in a purported permanent partnership between them which, but for a legal impediment not known to the applicant at the time of the entry into such arrangement, would have been a valid permanent partnership, then, for purposes of subparagraph (C) and paragraphs (2), (3), (4), and (5) of subsection (m), such purported permanent partnership shall be deemed to be a valid permanent partnership. Notwithstanding the preceding sentence, in the case of any person who would be deemed under the preceding sentence a permanent partner or surviving permanent partner of the insured individual, such purported permanent partnership shall not be deemed to be a valid permanent partnership unless the applicant and the insured individual were living in the same household at the time of the death of the insured individual or (if the insured individual is living) at the time the applicant files the application. A purported permanent partnership that is deemed to be a valid permanent partnership by reason of the preceding sentence shall continue to be deemed a valid permanent partnership if the insured individual and the person entitled to benefits as the permanent partner of the insured individual are no longer living in the same household at the time of the death of such insured individual. 
(ii)The provisions of clause (i) shall not apply if the Commissioner of Social Security determines, on the basis of information brought to the Commissioner’s attention, that such applicant entered into such purported permanent partnership with such insured individual with knowledge that it would not be a valid permanent partnership. 
(iii)The entitlement to a monthly benefit under subsection (b) or (c) of section 202, based on the wages and self-employment income of such insured individual, of a person who would not be deemed to be a permanent partner of such insured individual but for this subparagraph, shall end with the month before the month in which such person enters into a permanent partnership or marriage, valid without regard to this subparagraph or subparagraph (B), with a person other than such insured individual. 
(iv)For purposes of this subparagraph, a legal impediment to the validity of a purported permanent partnership includes only an impediment (I) resulting from the lack of dissolution of a previous marriage or previous permanent partnership or otherwise arising out of such previous marriage or permanent partnership or its dissolution, or (II) resulting from a defect in the procedure followed in connection with such purported permanent partnership.. 
4.Wife’s insurance benefits for permanent partnersSection 202(b) of the Social Security Act (42 U.S.C. 402(b)) is amended— 
(1)in paragraph (1), by striking The wife (as defined in section 216(b)) and every divorced wife (as defined in section 216(d)) and inserting The wife (as defined in section 216(b)), every divorced wife (as defined in section 216(d), the female permanent partner (as defined in section 216(m)(2)), and every female former permanent partner (as defined in section 216(m)(4)), and by striking such wife or such divorced wife and inserting such wife, such divorced wife, such permanent partner, or such former permanent partner; 
(2)in paragraph (1)(B), by inserting or permanent partner after wife; 
(3)in paragraph (1)(C), by inserting or former permanent partner after divorced wife, and by inserting and is not in a permanent partnership after married; 
(4)in paragraph (1)(i), by striking wife or divorced wife each place it appears and inserting wife, divorced wife, permanent partner, or former permanent partner; 
(5)in paragraph (1)(ii), by striking wife or divorced wife each place it appears and inserting wife, divorced wife, permanent partner, or former permanent partner; 
(6)in paragraph (1)(G), by inserting or permanent partner after wife, by inserting or their permanent partnership has terminated after divorced, by inserting , or in a permanent partnership with, after married to, and by inserting or termination after divorce; 
(7)in paragraph (1)(H), by inserting or a former permanent partner after divorced wife, by striking she marries and inserting she marries, or enters into a permanent partnership with,; 
(8)in paragraph (1)(I), by striking wife and inserting wife or permanent partner; 
(9)in paragraph (2), by striking her husband (or, in the case of a divorced wife, her former husband) and inserting the individual referred to in paragraph (1); 
(10)in paragraph (3), by inserting or former permanent partner after divorced wife, by inserting or enters into a permanent partnership after marries, by striking such divorced wife’s entitlement and inserting the entitlement of such divorced wife or former permanent partner, and by inserting or permanent partnership after marriage; 
(11)in paragraph (4)(A), by striking the wife (or divorced wife) and inserting the wife, divorced wife, permanent partner, or former permanent partner; 
(12)in paragraph (4)(B)(ii), by striking the wife (or divorced wife) and inserting the wife, divorced wife, permanent partner, or former permanent partner; and 
(13)in paragraph (5)(A), by inserting or former permanent partner after divorced wife each place it appears. 
5.Husband’s insurance benefits for permanent partnersSection 202(c) of the Social Security Act (42 U.S.C. 402(c)) is amended— 
(1)in paragraph (1), by striking The husband (as defined in section 216(f)) and every divorced husband (as defined in section 216(d)) and inserting The husband (as defined in section 216(f)), every divorced husband (as defined in section 216(d), the male permanent partner (as defined in section 216(m)(2)), and every male former permanent partner (as defined in section 216(m)(4)), and by striking such husband or such divorced husband and inserting such husband, such divorced husband, such permanent partner, or such former permanent partner; 
(2)in paragraph (1)(B), by inserting or permanent partner after husband; 
(3)in paragraph (1)(C), by inserting or former permanent partner after divorced husband, and by inserting and is not in a permanent partnership after married; 
(4)in paragraph (1)(i), by striking husband or divorced husband each place it appears and inserting husband, divorced husband, permanent partner, or former permanent partner; 
(5)in paragraph (1)(ii), by striking husband or divorced husband each place it appears and inserting husband, divorced husband, permanent partner, or former permanent partner; 
(6)in paragraph (1)(G), by inserting or permanent partner after husband, by inserting or their permanent partnership has terminated after divorced, by inserting , or in a permanent partnership with, after married to, and by inserting or termination after divorce; 
(7)in paragraph (1)(H), by inserting or a former permanent partner after divorced husband, by striking he marries and inserting he marries, or enters into a permanent partnership with,; 
(8)in paragraph (1)(I), by striking husband and inserting husband or permanent partner; 
(9)in paragraph (2)(A), by striking the husband (or divorced husband) and inserting the husband, divorced husband, permanent partner, or former permanent partner, by striking his earnings and inserting the earnings thereof; 
(10)in paragraph (2)(B)(ii), by striking the husband (or divorced husband) and inserting the husband, divorced husband, permanent partner, or former permanent partner; 
(11)in paragraph (3), by striking his wife (or, in the case of a divorced husband, his former wife) and inserting the individual referred to in paragraph (1); 
(12)in paragraph (4), by inserting or former permanent partner after divorced husband, by inserting or enters into a permanent partnership after marries, by striking such divorced husband’s entitlement and inserting the entitlement of such divorced husband or former permanent partner, and by inserting or permanent partnership after marriage; and 
(13)in paragraph (5)(A), by inserting or former permanent partner after divorced husband each place it appears. 
6.Widow’s insurance benefits for surviving permanent partnersSection 202(e) of the Social Security Act (42 U.S.C. 402(e)) is amended— 
(1)paragraph (1), by striking The widow (as defined in section 216(c)) and every surviving divorced wife (as defined in section 216(d) and inserting The widow (as defined in section 216(c)), the female surviving permanent partner (as defined in section 216(m)(3)), every surviving divorced wife (as defined in section 216(d)), and every female surviving former permanent partner (as defined in section 216(m)(5)), and by striking such widow or such surviving divorced wife and inserting such widow, such surviving permanent partner, such surviving divorced wife, or such surviving former permanent partner; 
(2)in paragraph (1)(A), by inserting and is not in a permanent partnership after married; 
(3)in paragraph (1)(C)(iii), by striking mother’s insurance benefits and inserting parent’s insurance benefits; 
(4)in paragraph (2)(D), by striking widow or surviving divorced wife each place it appears and inserting widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner; 
(5)in paragraph (3)(A), by striking widow or surviving divorced wife and inserting widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner, by inserting or enters into a permanent partnership after marries, and by striking before such marriage occurred and inserting before such marriage occurred or the commencement of such permanent partnership; 
(6)in paragraph (3)(B), by striking a disabled widow or disabled surviving divorced wife and inserting a widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner who is disabled as; 
(7)in the matter following subparagraph (B) in paragraph (3), by inserting or permanent partnership after marriage; 
(8)in paragraph (4), by striking any widow or surviving divorced wife and inserting any widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner; 
(9)in paragraph (5), by striking widow or surviving divorced wife in subparagraph (A) and inserting widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner, and by striking widow or surviving divorced wife in subparagraph (B) and inserting widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner; 
(10)in paragraph (6)(A), by striking the widow (or surviving divorced wife) and inserting the widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner; and 
(11)in paragraph (6)(B)(ii), by striking the widow (or surviving divorced wife) and inserting the widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner. 
7.Widower’s insurance benefits for surviving permanent partnersSection 202(f) of the Social Security Act (42 U.S.C. 402(f)) is amended— 
(1)paragraph (1), by striking The widower (as defined in section 216(g) and every surviving divorced husband (as defined in section 216(d) and inserting The widower (as defined in section 216(g)), the male surviving permanent partner (as defined in section 216(m)(3)), every surviving divorced husband (as defined in section 216(d)), and every male surviving former permanent partner (as defined in section 216(m)(5)), and by striking such widower or such surviving divorced husband and inserting such widower, such surviving permanent partner, such surviving divorced husband, or such surviving former permanent partner; 
(2)in paragraph (1)(A), by inserting and is not in a permanent partnership after married; 
(3)in paragraph (1)(C)(iii), by striking father’s insurance benefits and inserting parent’s insurance benefits; 
(4)in subparagraph (E), by striking he each place it appears and inserting such widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner; 
(5)in subparagraph (F), by striking he each place it appears and inserting such widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner, and by striking his waiting period (as defined in paragraph (5)) and inserting the waiting period (as defined in paragraph (5)) of such widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner; 
(6)in the matter following subparagraph (F), by striking he each place it appears and inserting such widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner, and by striking his disability and inserting the disability of such widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner; 
(7)in paragraph (2)(A), by striking the widower (or surviving divorced husband) and inserting the widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner; 
(8)in paragraph (2)(B)(ii), by striking the widower (or surviving divorced husband) and inserting the widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner; 
(9)in paragraph (3)(D), by striking widower or surviving divorced husband each place it appears and inserting widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner; 
(10)in paragraph (4)(A), by striking widower or surviving divorced husband and inserting widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner, by inserting or enters into a permanent partnership after marries, and by striking before such marriage occurred and inserting before such marriage occurred or the commencement of such permanent partnership; 
(11)in paragraph (4)(B), by striking a disabled widower or disabled surviving divorced husband and inserting a widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner who is disabled as; 
(12)in the matter following subparagraph (B) in paragraph (3), by inserting or permanent partnership after marriage; 
(13)in paragraph (5), by striking any widower or surviving divorced husband and inserting any widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner; and 
(14)in paragraph (6), by striking widower or surviving divorced husband in subparagraph (A) and inserting widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner, and by striking widower or surviving divorced husband in subparagraph (B) and inserting widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner. 
8.Mother’s and father’s insurance benefits for surviving permanent partnersSection 202(g) of the Social Security Act (42 U.S.C. 402(g)) is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A)— 
(A)by striking The surviving spouse and every surviving divorced parent (as defined in section 216(d) and inserting The surviving spouse or surviving permanent partner and every surviving divorced parent (as defined in section 216(d)(7)) or surviving former permanent partner parent (as defined in section 216(m)(6)); and 
(B)by striking such surviving spouse or surviving divorced parent and inserting such surviving spouse, surviving permanent partner, surviving divorced parent, or surviving former permanent partner parent; 
(2)in paragraph (1)(B), by striking surviving spouse’s insurance benefit and inserting widow’s insurance benefit or widower’s insurance benefit; 
(3)in paragraph (1)(F), or surviving former permanent partner parent after surviving divorced parent; 
(4)in the matter in paragraph (1) following subparagraph (F)— 
(A)by striking such surviving spouse or surviving divorced parent and inserting such surviving spouse, surviving permanent partner, surviving divorced parent, or surviving former permanent partner parent; 
(B)by striking surviving spouse’s insurance benefit and inserting widow’s insurance benefit or widower’s insurance benefit; and 
(C)by inserting or surviving former permanent partner parent after surviving divorced parent each place it appears in the last sentence; and 
(5)in paragraph (3)— 
(A)by striking surviving spouse or surviving divorced parent and inserting surviving spouse, surviving permanent partner, surviving divorced parent, or surviving former permanent partner parent; 
(B)by inserting or enters into a permanent partnership after marries; 
(C)by striking such surviving spouse or surviving divorced parent and inserting such surviving spouse, surviving permanent partner, surviving divorced parent, or surviving former permanent partner parent; and 
(D)by inserting or permanent partnership after marriage. 
9.Lump sum death payments for surviving permanent partnersSection 202(i) of the Social Security Act (42 U.S.C. 402(i)) is amended— 
(1)in the first sentence, by striking widow or widower and inserting widow, widower, or surviving permanent partner; and 
(2)in paragraph (1), by striking widow (as defined in section 216(c)) or widower (as defined in section 216(g)) and inserting widow (as defined in section 216(c)), widower (as defined in section 216(g)), or surviving permanent partner (as defined in section 216(m)(3)). 
10.Conforming amendments 
(a)Amendments to the Social Security Act 
(1)Section 202(j)(4)(B)(i) of such Act (42 U.S.C. 402(j)(4)(B)(i)) is amended— 
(A)by striking widow, surviving divorced wife, or widower and inserting widow, widower, surviving permanent partner, surviving divorced spouse, or surviving former permanent partner; and 
(B)by striking disabled widow or widower or disabled surviving divorced wife and inserting disabled widow, widower, or surviving permanent partner or disabled surviving divorced spouse or surviving former permanent partner.  
(2)Section 202(q)(5)(D) of such Act (42 U.S.C. 402(q)(5)(D)) is amended— 
(A)by striking a child of his or her deceased spouse (or deceased former spouse) and inserting a child of his or her deceased spouse or deceased permanent partner (or deceased former spouse or deceased former permanent partner); and 
(B)by striking his or her deceased spouse’s (or deceased former spouse’s) wages and self-employment income and inserting the wages and self-employment income of his or her deceased spouse or deceased permanent partner (or deceased former spouse or deceased former permanent partner). 
(3)Section 202(t)(11)(B) of such Act (42 U.S.C. 402(t)(11)(B)) is amended— 
(A)by striking spousal relationship each place it appears and inserting spousal or permanent partnership relationship; and 
(B)by striking a wife, a husband, a widow, a widower, a divorced wife, a divorced husband, a surviving divorced wife, a surviving divorced husband, a surviving divorced mother, a surviving divorced father and inserting a wife, a husband, a permanent partner, a widow, a widower, a surviving permanent partner, a divorced wife, a divorced husband, a former permanent partner, a surviving divorced wife, a surviving divorced husband, a surviving former permanent partner, a surviving divorced mother, a surviving divorced father, a surviving former permanent partner parent. 
(4)Section 203(a)(3)(C) of such Act (42 U.S.C. 403(a)(3)(C)) is amended by inserting or former permanent partner after a divorced spouse and by inserting surviving former permanent partner after a surviving divorced spouse. 
(5)Section 203(a)(3)(D) of such Act (42 U.S.C. 403(a)(3)(D)) is amended— 
(A)in clause (i), by inserting or permanent partner after a spouse and by inserting or surviving permanent partner after a surviving spouse. 
(6)Section 203(b)(2) of such Act (42 U.S.C. 403(b)(2)) is amended— 
(A)in subparagraph (A)(i), by inserting or former permanent partner after divorced spouse; 
(B)by striking subparagraph (A)(ii) and inserting the following: 
 
(ii) 
(I)if such person is such a divorced spouse, such person has been divorced for not less than 2 years, or (II) if such person is such a former permanent partner, the permanent partnership has been terminated for not less than 2 years,; 
(C)in the matter in subparagraph (A) following clause (ii), by inserting or former permanent partner after such divorced spouse; and 
(D)in subparagraph (B), by inserting or former permanent partner after divorced spouse and by inserting or the date of the termination of the permanent partnership after the date of the divorce. 
(7)Section 203(c) of such Act (42 U.S.C. 403(c)(3)) is amended— 
(A)in paragraph (2), by striking wife or husband and inserting wife, husband, or permanent partner, by striking his or her spouse and inserting the insured individual, and by striking such spouse and inserting such individual; 
(B)in paragraph (3), by striking widow or widower and inserting widow, widower, or surviving permanent partner, and by inserting or deceased permanent partner after deceased spouse; 
(C)in paragraph (4), by inserting or surviving former permanent partner parent after surviving divorced mother or father, and by inserting or deceased former permanent partner after deceased former spouse; and 
(D)in the matter following paragraph (4), by striking widow, surviving divorced wife, widower, or surviving divorced husband and inserting widow, widower, surviving permanent partner, surviving divorced wife, surviving divorced husband, or surviving former permanent partner. 
(8)Section 203(d)(1)(A) of such Act (42 U.S.C. 403(d)(1)(A)) is amended by striking a wife, divorced wife, husband, divorced husband, or child and inserting a wife, husband, permanent partner, divorced wife, divorced husband, former permanent partner, or child. 
(9)Section 203(d)(1)(B) of such Act (42 U.S.C. 403(d)(1)(B)) is amended by inserting or former permanent partner after divorced spouse each place it appears. 
(10)Paragraphs (1) and (7) of section 203(f) of such Act (42 U.S.C. 403(f)) are amended by inserting and former permanent partners after divorced spouses each place it appears. 
(11)Paragraphs (1) and (4) of section 204(d) of such Act (42 U.S.C. 404(d)) are amended by inserting or surviving permanent partner after surviving spouse each place it appears. 
(12)Section 205(b)(1) of such Act (42 U.S.C. 405(b)(1)) is amended by striking wife, divorced wife, widow, surviving divorced wife, surviving divorced mother, surviving divorced father, husband, divorced husband, widower, surviving divorced husband, child, or parent and inserting wife, husband, permanent partner, divorced wife, divorced husband, former permanent partner, surviving divorced wife, surviving divorced husband, surviving divorced parent, surviving former permanent partner parent, child, or parent. 
(13)Section 205(c)(1)(C) of such Act (42 U.S.C. 205(c)(1)(C)) is amended by striking an individual’s spouse, surviving divorced wife, surviving divorced husband, surviving divorced mother, surviving divorced father, child, or parent and inserting an individual’s spouse, permanent partner, surviving divorced wife, surviving divorced husband, surviving former permanent partner, surviving divorced parent, surviving former permanent partner parent, child, or parent. 
(14)Section 205(i) of such Act (42 U.S.C. 405(i)) is amended by striking the wife or husband in clause (B) and inserting the wife, husband, or permanent partner. 
(15)Section 205(q)(5) of such Act (42 U.S.C. 405(q)(5)) is amended by striking widow or widower and inserting widow, widower, or surviving permanent partner. 
(16)Section 208(c) of such Act (42 U.S.C. 408(c)) is amended by inserting or permanent partner after spouse. 
(17)Section 209(a)(14)(B) of such Act (42 U.S.C. 409(a)(14)(B)) is amended by striking plans) and inserting plans), or which would be excluded from the gross income of such employee’s permanent partner if an exclusion under such section with respect to a taxpayer’s permanent partner were allowable under such section.  
(18)Section 210(a)(3)(B) of such Act (42 U.S.C. 410(a)(3)(B)) is amended— 
(A)by striking his spouse or son or daughter and inserting his spouse, permanent partner, son, or daughter; and 
(B)by striking clause (i) and inserting the following: 
 
(i)the employer is a surviving spouse, a surviving permanent partner, a divorced individual, or a former permanent partner and has not, since the death of his or her spouse or permanent partner or the termination of his or her marriage or permanent partnership, married or entered into a permanent partnership, or the employer has a spouse or permanent partner living in the home who has a mental or physical condition which results in an incapability of such spouse or permanent partner of caring for a son, daughter, stepson, or stepdaughter (referred to in clause (ii)) for at least 4 continuous weeks in the calendar quarter in which the service is rendered, and. 
(19)Section 211(a)(5) of such Act (42 U.S.C. 411(a)(5)) is amended— 
(A)in subparagraph (A), by inserting or permanent partner (as defined in section 216(m)(2)) after spouse each place it appears; and  
(B)in subparagraph (B), by inserting business before partner’s and partner each place they appear, and by inserting or permanent partner (as so defined) after the spouse.  
(20)Section 216(k) of such Act (42 U.S.C. 416(k)) is amended— 
(A)by striking subsection (c)(1) or and inserting subsection (c)(1),; 
(B)by striking subsection (g)(1) and inserting subsection (g)(1), or subparagraph (F) of subsection (m)(3); 
(C)by inserting , or the permanent partner surviving an individual, after surviving spouse of an individual; 
(D)by inserting or have been in a permanent partnership with such individual after have been married to such individual; 
(E)by striking widow or widower, and and inserting widow, widower, or surviving permanent partner,; 
(F)by inserting after such individual’s child, the following: and the requirement of subparagraph (E) of subsection (m)(3) that a child of an individual or such individual’s permanent partner have been living with the member of the permanent partnership who is not the child’s parent for not less than 1 year immediately preceding the day on which such individual’s permanent partner died in order for such individual to qualify as the surviving permanent partner of the deceased permanent partner; 
(G)by striking applicable nine-month period and inserting applicable period;  
(H)in paragraph (1), by striking the marriage involved and inserting the commencement of the marriage or permanent partnership involved, and by striking nine months and inserting the applicable period; 
(I)in paragraph (2)(A), by inserting in the case of the first requirement referred to in this subsection, after (2)(A), by inserting , or the surviving permanent partner of such individual had been previously a member of a permanent partnership with such individual and such permanent partnership had subsequently been terminated, after and subsequently divorced, by inserting or the termination of such permanent partnership after at the time of such divorce, by inserting or previous permanent partnership after previous marriage, by inserting or (in the case of a permanent partnership) other termination after by divorce, and by striking or at the end; 
(J)in paragraph (2)(B), by inserting in the case of the second requirement referred to in this subsection, after (B), by inserting or during a previous permanent partnership between such stepchild’s parent and such individual which ended in the termination of such permanent partnership, after divorce the first place it appears, by inserting or termination after divorce the second place it appears, by inserting or previous permanent partnership after previous marriage the second place it appears, by inserting or (in the case of a permanent partnership) other termination after by divorce, and by adding or at the end; 
(K)by inserting after paragraph (2)(B) the following new subparagraph: 
 
(C)in the case of the third requirement referred to in this subsection, the child of either member of the permanent partnership had been living with the other member of such permanent partnership during a previously terminated permanent partnership between both such members and such requirement would have been satisfied at the time of the termination if such previous permanent partnership had been terminated by the death of the deceased permanent partner;; and 
(L)in the matter in subsection (k) following paragraph (2)(C) (as added by subparagraph (K)), by striking marriage involved and inserting marriage or permanent partnership involved, and by striking nine months and inserting the applicable period. 
(21)Section 225(a) of such Act (42 U.S.C. 425(a)) is amended by striking widow or surviving divorced wife and inserting widow, surviving permanent partner, surviving divorced wife, or surviving former permanent partner, and by striking widower or surviving divorced husband and inserting widower, surviving permanent partner, surviving divorced husband, or surviving former permanent partner. 
(22)Section 226(b)(2)(A)(iii) of such Act (42 U.S.C. 426(b)(2)(A)(iii)) is amended by inserting (as a surviving spouse or surviving divorced spouse) after section 202(f).   
(b)Amendments to the Internal Revenue Code of 1986 
(1)Section 1402(a)(5) of the Internal Revenue Code of 1986 (relating to distribution of net earnings from self-employment between spouses) is amended— 
(A)in subparagraph (A), by inserting or permanent partner (as defined in section 216(m)(2) of the Social Security Act) after spouse the first place it appears, and by inserting or permanent partner after spouse each place it appears; and  
(B)in subparagraph (B), by inserting business before partner’s and partner each place they appear, and by inserting or permanent partner (as so defined) after the spouse.  
(2)Section 3121(a)(17) of such Code (relating to exclusion from wages of benefits received from group legal services plans) is amended by striking plans) and inserting plans), or which would be excluded from the gross income of such employee’s permanent partner (as defined in section 216(m)(2) of the Social Security Act) if an exclusion under such section with respect to a taxpayer’s permanent partner were allowable under such section.  
(3)Section 3121(b)(3)(B) of such Code (relating to exclusion from employment of service in the employ of mother, father, spouse, son, or daughter) is amended— 
(A)by striking his spouse or son or daughter and inserting his spouse, permanent partner, son, or daughter; and 
(B)by striking clause (i) and inserting the following: 
 
(i)the employer is a surviving spouse, a surviving permanent partner (as defined in section 216(m)(3) of the Social Security Act), a divorced individual, or a former permanent partner (as defined in section 216(m)(4) of such Act) and has not, since the death of his or her spouse or permanent partner (as defined in section 216(m)(2) of such Act) or the termination of his or her marriage or permanent partnership (as defined in section 216(m)(1) of such Act), married or entered into a permanent partnership, or the employer has a spouse or permanent partner living in the home who has a mental or physical condition which results in an incapability of such spouse or permanent partner of caring for a son, daughter, stepson, or stepdaughter (referred to in clause (ii)) for at least 4 continuous weeks in the calendar quarter in which the service is rendered, and. 
11.Effective dateThe amendments made by this Act shall apply with respect to benefits for which applications are filed after 1 year after the date of the enactment of this Act. 
 
